Citation Nr: 1700477	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a gastrointestinal disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. Jurisdiction of the case has since been transferred to the RO in Des Moines, Iowa.

In February 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ) regarding this claim. A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran has a current gastrointestinal disability.    

2. The Veteran's service treatment records (STRs) note in-service treatment for nausea and diarrhea, gastroenteritis, and gastritis.

3. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's gastrointestinal disability was incurred in or is otherwise etiologically related to service, to include in-service treatment for a number of gastrointestinal symptoms. 


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have not been met. 38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated January 2010, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and VA and private treatment records. Further, the Veteran underwent relevant VA examinations in March 2010 and July 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions expressed. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in February 2014, the Veteran was afforded a videoconference hearing before the undersigned acting VLJ during which the Veteran presented oral arguments in support of his claim. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2016), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the acting VLJ clearly identified the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. Further, the acting VLJ solicited information as to any potentially outstanding evidence, and the Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

This claim was remanded by the Board in May 2015 to allow for additional development. At that time, the RO was instructed as follows: (1) Ask the Veteran to identify all medical care providers who have treated his gastrointestinal symptoms since his exit from service; (2) to obtain any such records identified by the Veteran, including those from Palmer College and Trinity Hospital; (3) to obtain updated VA treatment records from July 2013 to the present; (4) to schedule the Veteran for a new VA examination to assess the nature and etiology of the claimed disability; 
(5) to readjudicate the matter on appeal; and (6) to issue a Supplemental Statement of the Case (SSOC) if the claim remained denied. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran was asked to provide relevant treatment information in a July 2015 letter. However, the Veteran provided no response to said request. Although the remand directives additionally instructed the RO to obtain treatment records from Palmer College and Trinity Hospital, further review indicates that said records were previously associated with the claims file. As such, the Veteran underwent new VA examination in July 2015. The claim was subsequently readjudicated, and an SSOC was issued in August 2015.   

Accordingly, the Board finds that there has been substantial compliance with its May 2015 remand directives. The Board will therefore review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Board now turns to the Veteran's claim for entitlement to service connection for a gastrointestinal disability.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

In applying these standards to the instant case, the Board first finds competent evidence of a current disability. To that end, the Veteran has undergone two relevant VA examinations. In March 2010, the Veteran was diagnosed with chronic and mild reflux esophagitis. In July 2015, the Veteran was further diagnosed with gastroesophageal reflux disease (GERD). Additional VA and private treatment records confirm these diagnoses, and further indicate a current diagnosis of gastroenteritis. Accordingly, the Board finds competent evidence of a gastrointestinal disability such that the first Shedden element has been met. 

Additionally, the Board finds competent evidence that the Veteran was treated for a number of gastrointestinal symptoms and conditions during service. To that end, the Veteran's STRs, in part, report the following: June 1991 treatment for diarrhea and nausea; February 1992 treatment for viral gastroenteritis; April 1993 treatment for gastritis; and February 1994 treatment for gastroenteritis. Additional undated STRs note further treatment for diarrhea and nausea. Accordingly, the Board finds that the second Shedden element has been met.

However, the Board finds that no nexus exists between the Veteran's in-service symptoms and his current disability. Here, both the March 2010 and July 2015 VA examiners have provided negative nexus opinions.

First, the March 2010 examiner opined that it was less likely than not that the current claimed gastrointestinal symptoms were related to an event, injury, or disease experienced during service. In doing so, the examiner noted the Veteran's in-service treatment for gastroenteritis, which was most likely due to food poisoning as the Veteran developed his symptoms post-prandially. The Veteran then underwent upper gastrointestinal endoscopies in 2002 and 2007, which revealed mild reflux esophagitis controllable with proton channel inhibitors. Thus in the absence of any iatrogenic esophagogastric manipulations during service, the Veteran's current esophagitis was most likely due to a junction defect (acquired or congenital). As such, the Veteran's current symptoms, including belching, regurgitation, and epigastric tenderness, were related to his post-service diagnosis of reflux esophagitis and were not related to his in-service infectious gastroenteritis in 1991. The examiner further noted that in making this assertion, consideration was given to the Veteran's unique record, similar case studies, and medical gastroenterology textbooks. 

The Board affords moderate probative value to the March 2010 examiner's opinion, which asserts a definitive nexus opinion as supported by a detailed rationale that engages an analysis of the Veteran's medical history and relevant medical research. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). However, the Board finds that this opinion is based upon an incomplete understanding of the Veteran's relevant in-service symptoms, as the examiner only references the Veteran's 1991 treatment for gastroenteritis and does not acknowledge the Veteran's subsequent in-service treatment for additional relevant symptoms and conditions as set forth above. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative).

The July 2015 VA examiner similarly offered a negative nexus opinion, ultimately concluding that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness. In doing so, the examiner indicated that there were no records that indicate or imply heartburn or any GERD-like symptoms during service. Instead, the Veteran's records show that the first symptoms consistent with his current diagnosis of GERD appeared in 2002, approximately eight years after his discharge from service. Here, the Board affords significant probative value to the July 2015 examiner's opinion. See Prejean, 13 Vet. App. at 448-49; see also Nieves-Rodriguez, 22 Vet. App. at 302-04. Not only does the examiner offer a definitive nexus opinion, but the accompanying rationale engages the Veteran's complete medical history, including a pre-service right inguinal repair in 1986, every instance of gastrointestinal symptoms noted during service, and the onset and nature of the Veteran's post-service symptomatology. Id. 

In examining the evidence of record, the Board also notes the presence of additional VA and private treatment records in the claims file. However, said records do not contain a definitive nexus opinion relevant to the Board's consideration of service connection in this case.

Thus based on the probative evidence of record, the Board finds that no nexus exists between the Veteran's in-service symptoms and his current gastrointestinal disability. 

In making this determination,  the Board does not overlook the Veteran's assertions that such a nexus exists, including during his February 2014 hearing testimony. However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board also does not overlook the Veteran's reports that he has experienced chronic gastrointestinal symptoms since service. Presumptive service connection based upon continuity of symptomatology can be established for those chronic diseases set forth in 38 C.F.R. § 3.307(a)(2), 3.309(a) (2016). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, none of the Veteran's diagnosed gastrointestinal disabilities qualify as one such chronic disease. As such, presumptive service connection is not available for this claim. 

Accordingly, the Board finds that service connection for a gastrointestinal disability has not been established in this case.   


ORDER

Entitlement to service connection for a gastrointestinal disability is denied.





____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


